DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 4/20/2020.
Claims 1-48 are currently pending and have been examined.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: 309, 411, 413, 620, 2102, 2110, 2120, 2140, and 2300.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference characters in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 1140.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be 
The drawings are objected to because Fig. 10 is missing the graphical representation of a cellular network (which, per [0112] of the specification should have the reference character 1140). The drawings are also objected to because Fig. 11 is missing a reference character for the graphical representation of a network. Examiner notes that a reference character added for the network in Fig.11 must also be included in the specification. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:  
Paragraph [0009] recites “Terms of Service ("TOS") programs designed to incent desired behavior” when it appears it should recite “Terms of Service ("TOS") programs designed to incentivize desired behavior”
Paragraphs [0029] and [0042] recite “a text message to the mobile device of the driver of the carrier vehicle a list of containers at a location” when it appears they should recite “a text message to the mobile device of the driver of the carrier vehicle comprising a list of containers at a location” or the like
Paragraph [0084] recites “the trailer is a "loaded trailer," "an empty trailer," or "bob-tail (no trailer)” when it appears it should recite “the trailer is a "loaded trailer," "an empty trailer," or "bob-tail” (no trailer)”
Appropriate correction is required.
Claim Objections
Claims 5, 8, 12, 13, 18, 22-24, 28, 37, 40-42 and 46 are objected to because of the following informalities: 
Claim 5 recites “initiating a text message after check-out” when it appears it should recite “initiating a text message after departing the location” to more clearly show how the claim integrates into claim 4
Claim 8 recites “the template” when it appears it should recite “the check-in template” to clarify that only one template is being recited in the claim 
Claim 12 recites “each of the text messages are an SMS” when it appears it should recite “each of the text messages is an SMS”
Claim 13 recites “each of the text messages are a data message” when it appears it should recite “each of the text messages is a data message”
Claim 18 recites “dwell times of assets at at least one location” when it should recite “dwell times of assets at least one location”
Claims 22 and 41 are formatted in a way that makes it unclear whether “receiving…” and “initiating…” are sub-steps under the step of handing off the shipment to a second driver or if they are separate steps. Examiner recommends re-formatting the claim to indent “receiving…” and “initiating…” under the step of handing off the shipment
 Claims 23 and 42 recite “a text message to the mobile device of the driver of the carrier vehicle a list of containers at a location” when it appears they should recite “a text message to the mobile device of the driver of the carrier vehicle comprising a list of containers at a location” or the like
Claim 24 recites “said server for transmitted data indicative of the event to a third party tracking system” when it appears it should recite “said server for transmitting data indicative of the event to a third party tracking system”
Claim 28 recites “recording a timestamp” twice, once for each event the carrier vehicle engages in. To further clarify that two separate timestamps are being recorded, and the timestamp for the first event is not overwritten with the timestamp for the second event, Claim 28 should recite “a first timestamp” and “a second timestamp”
To keep antecedent basis in claims 32 and 33, claim 32 should be amended to recite “recording a third timestamp” because the vehicle being loaded is a separate event from positioning the vehicle at a loading dock or departing the location. A similar adjustment is also needed for claim 33.
Claim 37 recites “the driver to provide and image indicating proof of delivery” when it appears it should recite “the driver to provide an image indicating proof of delivery”
Claim 40 recites “a URL link to webpage” when it appears it should read “a URL link to a
Claim 46 recites “wherein at least one sensor is one of” when it appears it should recite “wherein the at least one sensor is one of” to further clarify that the at least one sensor of claim 46 is the same at least one sensor as introduced in claim 45
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 8-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 8 recites the limitation "the data indicative of the carrier vehicle arriving at the location".  There is insufficient antecedent basis for this limitation in the claim. Specifically, the only other “data” in claims 1 or 8 that this limitation could potentially refer back to is “data indicative of a carrier vehicle and a shipment”. However, “data indicative of the carrier vehicle” and “data indicative of the carrier vehicle arriving at the location” (emphasis added) imply two different data. Therefore, it is unclear if claim 8 is introducing new data or referring back to the data introduced in claim 1.
For the purposes of examination, Examiner is interpreting claim 8 as if it is introducing new data and reading “the data indicative…” as simply “data indicative…”
Claims 9 and 10 are rejected by virtue of their dependence on claim 8.
Claim 11 recites the limitation "the data indicative of the carrier vehicle being dispatched to a location".  There is insufficient antecedent basis for this limitation in the claim. Specifically, the only other “data” in claims 1 or 11 that this limitation could potentially refer back to is “data indicative of a carrier vehicle and a shipment”. However, “data indicative of the carrier vehicle” and “data indicative of the carrier vehicle being dispatched to a location” (emphasis added) 
For the purposes of examination, Examiner is interpreting claim 11 as if it is introducing new data and reading “the data indicative…” as simply “data indicative…”
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-48 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite managing and monitoring shipment of freight. 
Claims 1-42, 44-48 all fall into at least one statutory categories and therefore passes step 1. Claim 43 is a computer readable storage medium, which is equivalent to computer readable medium; therefore, claim 43’s BRI encompasses transitory forms of signals transmission and are therefore ineligible subject matter. However, fall analysis of claim 43 is given because the claim can pass step 1 by simply amending claim 43 to recite non-transitory computer readable storage medium. Furthermore, it’s also recommended for the purpose of consistency, other occurrence of storage mediums are also amended to include the term non-transitory as well.cla
Claim 1 recites the concept of managing and monitoring shipment of freight which is a certain method of organizing human activity including managing commercial interactions and managing personal behavior. Checking in and monitoring transportation assets, comprising: a plurality of tasks, each task defining at least one message associated with a shipment event; instructions to perform steps of: receiving data indicative of a carrier vehicle and a shipment; a plurality of the tasks to generate a workflow for the shipment; initiating, based on the workflow, a message to a driver of the carrier vehicle; receiving at least one message from the driver of the 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a system, a server, a processor, a computer readable storage medium, computer readable program instructions, a text message, and a mobile device. The recited additional elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. The messages defined by each task being “automated” and the tasks being “loaded” similarly amount to generic computer implementation. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a system, a server, a processor, a computer readable storage medium, computer readable program instructions, a text message, and a mobile device amount to no more than mere instructions to apply the exception using generic computer components. Also as discussed above, the messages defined by each task being “automated” and the tasks being “loaded” similarly amount to 
Claim 2 further limits the abstract idea of claim 1 without adding any new additional elements. Therefore, by the analysis of claim 1 above this claim does not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claim is not patent eligible.
Claim 3 further limits the abstract idea of claim 1 while introducing the additional element of a template. The claim does not integrate the abstract idea into a practical application because the element of a template is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer implementation. Adding this new additional element into the additional elements from claim 1 still amounts to no more than mere instructions to apply the exception using generic computer components. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claims 4-7 further limit the abstract idea of claim 1 without adding any new additional elements. Therefore, by the analysis of claim 1 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Claim 8 further limits the abstract idea of claim 1 while introducing the additional elements of an application, a computing device, a check-in template, and a user interface. The claim does not integrate the abstract idea into a practical application because the elements of an application, a computing device, a check-in template, and a user interface are recited at a high-level of generality such that they amount to no more than mere instructions to apply the 
Claim 9 further limits the abstract idea of claim 8 while introducing the additional element of a check-out template. The claim does not integrate the abstract idea into a practical application because the element of a check-out template is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer implementation. Adding this new additional element into the additional elements from claim 8 still amounts to no more than mere instructions to apply the exception using generic computer components and generic computer implementation. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 10 further limits the abstract idea of claim 9 while introducing the additional element of a plurality of fields. The claim does not integrate the abstract idea into a practical application because the element of a plurality of fields is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer implementation. A portion of the fields being prepopulated by the system similarly amounts to generic computer implementation. Adding these new additional elements into the additional elements from claim 9 still amounts to no more than mere instructions to apply the exception using generic computer components and generic computer implementation. The claim also does not amount to significantly more than the abstract idea because mere 
Claim 11 further limits the abstract idea of claim 1 while introducing the additional elements of an application, a computing device, a dispatch template, and a user interface. The claim does not integrate the abstract idea into a practical application because the elements of an application, a computing device, a dispatch template, and a user interface are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components and generic computer implementation. Adding these new additional elements into the additional elements from claim 1 still amounts to no more than mere instructions to apply the exception using generic computer components and generic computer implementation. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 12 further limits the abstract idea of claim 1 while introducing the additional elements of an SMS and a cellular network. The claim does not integrate the abstract idea into a practical application because the elements of an SMS and a cellular network are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components and generic computer implementation. Adding these new additional elements into the additional elements from claim 1 still amounts to no more than mere instructions to apply the exception using generic computer components and generic computer implementation. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 13 further limits the abstract idea of claim 1 while introducing the additional element of a data message. The claim does not integrate the abstract idea into a practical application because the element of a data message is recited at a high-level of generality such 
Claim 14 further limits the abstract idea of claim 13 while introducing the additional element of an encrypted data message. The claim does not integrate the abstract idea into a practical application because the element of an encrypted data message is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components and generic computer implementation. Adding this new additional element into the additional elements from claim 13 still amounts to no more than mere instructions to apply the exception using generic computer components and generic computer implementation. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 15 further limits the abstract idea of claim 1 while introducing the additional elements of a URL Link, a webpage, a sending messages over the Internet. The claim does not integrate the abstract idea into a practical application because the elements of a URL Link, a webpage, a sending messages over the Internet are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components and generic computer implementation. Adding these new additional elements into the additional elements from claim 1 still amounts to no more than mere instructions to apply the exception using generic computer components and generic computer implementation. The claim also does not amount to significantly more than the abstract idea 
Claim 16 further limits the abstract idea of claim 15 without adding any new additional elements. Therefore, by the analysis of claim 15 above this claim does not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claim is not patent eligible.
Claim 17 further limits the abstract idea of claim 1 while introducing the additional elements of software executing on the server and one or more interactive displays. The claim does not integrate the abstract idea into a practical application because the elements of software executing on the server and one or more interactive displays are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components and generic computer implementation. Adding these new additional elements into the additional elements from claim 1 still amounts to no more than mere instructions to apply the exception using generic computer components and generic computer implementation. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claims 18-21 further limit the abstract idea of claim 17 without adding any new additional elements. Therefore, by the analysis of claim 17 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Claim 22 further limits the abstract idea of claim 1 while introducing the additional element of a mobile device of the second driver. The claim does not integrate the abstract idea into a practical application because the element of a mobile device of the second driver is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components and generic computer implementation. 
Claim 23 further limits the abstract idea of claim 1 without adding any new additional elements. Therefore, by the analysis of claim 1 above this claim does not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claim is not patent eligible.
Claim 24 further limits the abstract idea of claim 1 while introducing the additional elements of software executing on said server and a third party tracking system. The claim does not integrate the abstract idea into a practical application because the elements of software executing on said server and a third party tracking system are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components and generic computer implementation. Adding these new additional elements into the additional elements from claim 1 still amounts to no more than mere instructions to apply the exception using generic computer components and generic computer implementation. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 25 further limits the abstract idea of claim 1 while introducing the additional element of a sensor in wireless connectivity with the mobile device. The claim does not integrate the abstract idea into a practical application because the element of a sensor in wireless connectivity with the mobile device is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components and generic computer implementation. Adding this new additional element into the additional 
Claim 26 further limits the abstract idea of claim 25 while introducing the additional elements of a data message, a URL Link, a webpage, a sending messages over the Internet. The claim does not integrate the abstract idea into a practical application because the elements of a data message, a URL Link, a webpage, a sending messages over the Internet are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components and generic computer implementation. Adding these new additional elements into the additional elements from claim 25 still amounts to no more than mere instructions to apply the exception using generic computer components and generic computer implementation. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 27 further limits the abstract idea of claim 1 while introducing the additional element of a trailer tracking device. The claim does not integrate the abstract idea into a practical application because the element of a trailer tracking device is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components and generic computer implementation. Adding this new additional element into the additional elements from claim 1 still amounts to no more than mere instructions to apply the exception using generic computer components and generic computer implementation. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 28 recites the concept of managing and monitoring shipment of freight which is a certain method of organizing human activity including managing commercial interactions and managing personal behavior. A method for checking in and monitoring transportation assets, comprising steps of: receiving a user input indicative of a carrier vehicle dispatched to or arriving at a location; selecting a predefined, or generating a custom, workflow; initiating a message based on the workflow to a driver of the carrier vehicle, wherein the message prompts the driver to confirm that the carrier vehicle is engaging in a first event at the location; receiving a responsive message from the driver indicative of a confirmation that the carrier vehicle is engaging in the first event at the location; recording a timestamp associated with the carrier vehicle engaging in the first event; prompting, via a message to the driver, the driver to confirm that the carrier vehicle is engaging in a second event; receiving a responsive message from the driver indicative of a confirmation that the carrier vehicle is engaging in the second event; and recording a timestamp associated with the carrier vehicle engaging in the second event all, as a whole, fall under the category of managing commercial interactions and managing personal behavior. The claim falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Mere recitation of generic computer components does not remove the claim from this grouping. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of an application, a computing device, a text message, a responsive text message, and a mobile device. The recited additional elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of an application, a computing device, a text message, a responsive text message, and a mobile device amount to no more than mere instructions to apply the exception using generic computer components. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 29 further limits the abstract idea of claim 28 while introducing the additional elements of a browser application and a template. The claim does not integrate the abstract idea into a practical application because the elements of a browser application and a template are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components and generic computer implementation. Adding these new additional elements into the additional elements from claim 28 still amounts to no more than mere instructions to apply the exception using generic computer components and generic computer implementation. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claims 30-33 further limit the abstract idea of claim 28 without adding any new additional elements. Therefore, by the analysis of claim 28 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Claim 34 further limits the abstract idea of claim 28 while introducing the additional element of a voice message. The claim does not integrate the abstract idea into a practical application because the element of a voice message is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components and generic computer implementation. Adding this new additional element into the additional elements from claim 28 still amounts to no more than mere instructions to apply the exception using generic computer components and generic computer implementation. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 35 further limits the abstract idea of claim 28 while introducing the additional element of a voice message. The claim does not integrate the abstract idea into a practical application because the element of a voice message is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components and generic computer implementation. Adding this new additional element into the additional elements from claim 28 still amounts to no more than mere instructions to apply the exception using generic computer components and generic computer implementation. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 36 further limits the abstract idea of claim 35 while introducing the additional element of a voice message. The claim does not integrate the abstract idea into a practical application because the element of a voice message is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components and generic computer implementation. Adding this new additional element into the additional elements from claim 35 still amounts to no more than mere instructions to apply the 
Claim 37 further limits the abstract idea of claim 35 while introducing the additional element of an image. The claim does not integrate the abstract idea into a practical application because the element of an image is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components and generic computer implementation. Adding this new additional element into the additional elements from claim 35 still amounts to no more than mere instructions to apply the exception using generic computer components and generic computer implementation. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claims 38-39 further limit the abstract idea of claim 35 without adding any new additional elements. Therefore, by the analysis of claim 35 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Claim 40 further limits the abstract idea of claim 28 while introducing the additional elements of a URL Link, a webpage, a sending messages via the webpage. The claim does not integrate the abstract idea into a practical application because the elements of a URL Link, a webpage, a sending messages via the webpage are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components and generic computer implementation. Adding these new additional elements into the additional elements from claim 28 still amounts to no more than mere instructions to apply the exception using generic computer components and generic computer 
Claim 41 further limits the abstract idea of claim 28 while introducing the additional element of a mobile device of the second driver. The claim does not integrate the abstract idea into a practical application because the element of a mobile device of the second driver is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components and generic computer implementation. Adding this new additional element into the additional elements from claim 28 still amounts to no more than mere instructions to apply the exception using generic computer components and generic computer implementation. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 42 further limits the abstract idea of claim 28 without adding any new additional elements. Therefore, by the analysis of claim 28 above this claim does not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claim is not patent eligible.
Claim 43 further limits the abstract idea of claim 28 while introducing the additional elements of a computer readable storage medium, computer readable program instructions, and at least one processor. The claim does not integrate the abstract idea into a practical application because the elements of a computer readable storage medium, computer readable program instructions and at least one processor are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components and generic computer implementation. Adding these new additional elements into the additional elements from claim 28 still amounts to no more than mere instructions to apply the exception using generic computer components and generic computer implementation. The 
Claim 44 recites the concept of managing and monitoring shipment of freight which is a certain method of organizing human activity including managing commercial interactions and managing personal behavior. Checking in and monitoring transportation assets, comprising: a plurality of tasks for executing workflows; instructions stored and read and executed for performing steps of: receiving data indicative of a carrier vehicle and a shipment; a workflow including two or more of the plurality of tasks; initiating a message, based on the workflow, to a driver of the carrier vehicle, the message to receive messages from the driver and data from the carrier vehicle; receiving at least one message from the driver of the carrier vehicle indicative of a confirmation of an event; and recording at least one timestamp associated with the event confirmed by the at least one message all, as a whole, fall under the category of managing commercial interactions and managing personal behavior. The claim falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Mere recitation of generic computer components does not remove the claim from this grouping. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a system, a server, a processor, a computer readable storage medium, computer readable program instructions, a URL link, a webpage, and a mobile device. The recited additional elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. The workflow being “loaded” similarly amount to generic computer implementation. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than mere instructions to apply 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a system, a server, a processor, a computer readable storage medium, computer readable program instructions, a URL link, a webpage, and a mobile device amount to no more than mere instructions to apply the exception using generic computer components. Also as discussed above, the workflow being “loaded” similarly amount to generic computer implementation. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 45 further limits the abstract idea of claim 44 while introducing the additional element of at least one sensor in wireless connectivity with the mobile device. The claim does not integrate the abstract idea into a practical application because the element of at least one sensor in wireless connectivity with the mobile device is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components and generic computer implementation. Adding this new additional element into the additional elements from claim 44 still amounts to no more than mere instructions to apply the exception using generic computer components and generic computer implementation. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 46 further limits the abstract idea of claim 45 without adding any new additional elements. Therefore, by the analysis of claim 45 above this claim does not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claim is not patent eligible.
Claim 47 further limits the abstract idea of claim 45 while introducing the additional elements of software and one or more interactive displays accessible via the Internet. The claim does not integrate the abstract idea into a practical application because the elements of software and one or more interactive displays accessible via the Internet are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components and generic computer implementation. Adding these new additional elements into the additional elements from claim 45 still amounts to no more than mere instructions to apply the exception using generic computer components and generic computer implementation. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 48 further limits the abstract idea of claim 45 while introducing the additional element of software. The claim does not integrate the abstract idea into a practical application because the element of software is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components and generic computer implementation. Adding this new additional element into the additional elements from claim 45 still amounts to no more than mere instructions to apply the exception using generic computer components and generic computer implementation. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 3, 11, 12, 17, 28, 29, 35, 36, 39 and 43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Papa et al. (U.S. Pre-Grant Publication No. 2014/0087772, hereafter known as Papa).
Regarding claim 1, Papa teaches:
A system for checking in and monitoring transportation assets, comprising: a server including a processor and a computer readable storage medium (see Fig. 1 and [0022] "FIG. 1 is block diagram of a network including a centralized system 100 for automated carrier status updates and reporting via SMS (CSR System 100) in a multi-carrier environment...The CSR System 100 includes a CSR System server 102 and a CSR System database 104 associated with the server 102" and claim 1 "the system using a centralized server comprising a processor and non-volatile storage media")
a plurality of tasks stored on the storage medium, each task defining at least one automated message associated with a shipment event (see [0021] "At a predetermined time before a scheduled event, the CSR System sends the driver a text message, which prompts the driver through the process of the load pickup and delivery" and [0025] "The CSR System server 120 also transmits text messages to and receives text messages from the first and second SMS enabled cell phones 220, 220' via communication links 120, 120', respectively. The text messages are also stored in the CSR System database 104 and are used to 
computer readable program instructions stored on the storage medium and read and executed by the processor to perform steps of: receiving data indicative of a carrier vehicle and a shipment (see Claim 21 "a computer usable medium having a computer readable program code embodied therein, said computer readable program code adapted to be executed to implement the method of claim 1" and [0032] "S300, after a load is tendered, the dispatcher 212 associates the driver 222 with a load by entering the driver's 222 cell phone number into the web application 400 using the carrier computer 210 over a communication link 110 between the CSR System 100 and the carrier computer 210")
load a plurality of the tasks to generate a workflow for the shipment (see [0046] "The centralized server 102 comprises algorithms that can translate such differing codes and execute a common algorithm that means, "the driver has arrived at the first location in the route"" [0021] "At a predetermined time before a scheduled event, the CSR System sends the driver a text message, which prompts the driver through the process of the load pickup and delivery" and [0032] "The CSR System 100 then saves the cell phone number into the CSR database 104 and assigns the cell phone number of the driver 222 with a first load and route" routes have multiple arrivals/departures, workflow is number of scheduled events to send confirmation messages)
initiating, based on the workflow, a text message to a mobile device of a driver of the carrier vehicle (see [0033] "In step S310, the CSR System 100 sends a text message prompt 260 to the first SMS enabled cell phone 220 (of the driver 222) regarding arrival at the first load pickup point over a communication link 120 between the CSR System 100 and the SMS-enabled phone 220. The CSR 
receiving at least one text message from the driver of the carrier vehicle indicative of a confirmation of an event (see [0034] "If the driver 222 has responded to the text message prompt 260 from step S310 using the first SMS enabled cell phone 220 (YES), then the process proceeds to step S330" and [0035] "In step S330, after receiving the driver's 222 reply 262, the CSR System 100 updates the first load status as arrived in the CSR System database 104 and in the web application 400")
and recording at least one timestamp associated with the event confirmed by the at least one text message (see [0035] "an "Updated by" field in the database 104 and the web application 400 may be the driver's 222 phone number" and [0036] "The "Updated On" field may be the system date and time that the CSR System 100 received the reply")
Regarding claim 2, Papa teaches all of the limitations of claim 1 above. Papa also teaches:
wherein the data indicative of the carrier vehicle and the shipment includes a shipment type 
wherein the system loads one of a plurality of predefined workflows including a plurality of the tasks for the received shipment type (see [0028] citation above determining how many text confirmation cycles to include in the workflow and [0041] "The overall process may be repeated for any number of loads, but there must exist some logical procedure for ending the process. In one embodiment, if the driver 222 has responded to the text message prompt 260 (YES), for example, with "2D," then the process ends and no more notifications or text messages will be sent to the SMS enabled cell phone 220...In another embodiment, the process ends upon an indication by the driver that the last load has been delivered" depending on route can use 1-pickup workflow, 2-pickup workflow, or a workflow that includes all loads getting delivered)
Regarding claim 3, Papa teaches all of the limitations of claim 1 above. Papa also teaches:
wherein the step of receiving the data includes receiving the data via a template submitted by one of a dispatcher of the carrier vehicle, an attendant at a shipping location, or the driver of the carrier vehicle (see Fig. 2B and [0031] "Once the load is in the "Tender Accepted" status as shown in Load Status Page 400-2, the dispatcher 212 can assign a driver to the load by inputting the driver's cell phone number into the Load Status Page 400-2 using the "Driver Phone Number" field, as shown in FIG. 2B" screen 400-2 is template)
Regarding claim 11, Papa teaches all of the limitations of claim 1 above. Papa also teaches:
further comprising an application executing on a computing device of a dispatcher
the application presenting a dispatch template on a user interface of the computing device and receiving, via the template, the data indicative of the carrier vehicle being dispatched to a location in the form of a user input (see [0029] "A load can be accepted by any user on behalf of the carrier 200, for example, the dispatcher 212, using the CSR System web application 400. If the status of load is "tendered", the carrier 200 can accept or reject it. A driver's phone number can be entered into the CSR System web application 400 when the carrier 200 accepts the load, where the load status becomes "tender accepted"" and [0028] “the carrier 200 can make load pickup appointments using the CSR System web application 400” entering driver phone number indicating driver/vehicle is being dispatched to pickup location for the appointment time)
Regarding claim 12, Papa teaches all of the limitations of claim 1 above. Papa also teaches:
wherein each of the text messages are an SMS communicated over a cellular network (see [0025] "The CSR System server 120 also transmits text messages to and receives text messages from the first and second SMS enabled cell phones 220, 220' via communication links 120, 120', respectively")
Regarding claim 17, Papa teaches all of the limitations of claim 1 above. Papa also teaches:
further comprising software executing on the server generating and displaying one or more interactive displays of the at least one timestamp to at least one of a carrier, a shipper, or a third party associated with assets of the shipment (see Fig. 6 and [0048] “Here, a Status Reporting Page 400-3 of the CSR System web application 400 is shown. The Status Reporting Page 400-3 includes various search fields and can be used to search for loads after a driver's cell phone number has been assigned to a load by the CSR System 100. The Load Status 
Regarding claim 28, Papa teaches:
A method for checking in and monitoring transportation assets, comprising steps of: receiving, via an application executing on a computing device, a user input indicative of a carrier vehicle dispatched to or arriving at a location (see Fig. 3A and 3B as well as [0032] - [0041] for the method overall. See [0032] "In step S300, after a load is tendered, the dispatcher 212 associates the driver 222 with a load by entering the driver's 222 cell phone number into the web application 400 using the carrier computer 210 over a communication link 110 between the CSR System 100 and the carrier computer 210. The CSR System 100 then saves the cell phone number into the CSR database 104 and assigns the cell phone number of the driver 222 with a first load and route")
selecting a predefined, or generating a custom, workflow
initiating a text message based on the workflow to a mobile device of a driver of the carrier vehicle, wherein the text message prompts the driver to confirm that the carrier vehicle is engaging in a first event at the location (see [0033] "In step S310, the CSR System 100 sends a text message prompt 260 to the first SMS enabled cell phone 220 (of the driver 222) regarding arrival at the first load pickup point over a communication link 120 between the CSR System 100 and the SMS-enabled phone 220")
receiving a responsive text message from the mobile device of the driver indicative of a confirmation that the carrier vehicle is engaging in the first event at the location (see [0034] "In step S320, the CSR System 100 determines whether the driver's 222 reply regarding arrival at the first load pickup is received. If the driver 222 has responded to the text message prompt 260 from step S310 using the first SMS enabled cell phone 220 (YES), then the process proceeds to step S330")
recording a timestamp associated with the carrier vehicle engaging in the first event (see [0035] "In step S330, after receiving the driver's 222 reply 262, the CSR System 100 updates the first load status as arrived in the CSR System database 104 and in the web application 400" and [0036] "The "Updated On" field may be the system date and time that the CSR System 100 received the reply")
prompting, via a text message to the mobile device of the driver, the driver to confirm that the carrier vehicle is engaging in a second event
receiving a responsive text message from the mobile device of the driver indicative of a confirmation that the carrier vehicle is engaging in the second event (see [0037] "In step S340, the CSR System 100 determines whether the driver's 222 reply 262 regarding departure from the first load pickup is received. If the driver 222 has responded 262 to the text message prompt 260 (YES), for example, with "1D," then the process proceeds to step S350")
and recording a timestamp associated with the carrier vehicle engaging in the second event (see [0038] "In step S350, after receiving the reply 262 from the driver 222, the CSR System 100 updates the first load status as "departed" in the CSR System database 104 and in the web application 400" and [0036] "The "Updated On" field may be the system date and time that the CSR System 100 received the reply")
Regarding claim 29, Papa teaches all of the limitations of claim 28 above. Papa also teaches:
wherein the application executing on the computing device is a browser application presenting a template to one of a dispatcher of the carrier vehicle, an attendant at the location, or the driver of the carrier vehicle (see Fig. 2B and [0031] "Once the load is in the "Tender Accepted" status as shown in Load Status Page 400-2, the dispatcher 212 can assign a driver to the load by inputting the driver's cell phone number into the Load Status Page 400-2 using the "Driver Phone Number" field, as shown in FIG. 2B" screen 400-2 is template)
Regarding claim 35, Papa teaches all of the limitations of claim 28 above. Papa also teaches:
further comprising steps of: prompting, via a text or voice message to the mobile device of the driver, the driver to confirm arrival at a destination (see [0033] "In 
and receiving, via a responsive text or voice message from the mobile device of the driver, user input indicative of a confirmation of arrival at the destination (see [0034] "In step S320, the CSR System 100 determines whether the driver's 222 reply regarding arrival at the first load pickup is received. If the driver 222 has responded to the text message prompt 260 from step S310 using the first SMS enabled cell phone 220 (YES), then the process proceeds to step S330… For example, using the above text message prompt 260, the driver 222 should reply 262 with "1A" when he arrives at the scheduled first load pickup")
Regarding claim 36, Papa teaches all of the limitations of claim 35 above. Papa also teaches:
further comprising steps of: prompting, via a text or voice message to the mobile device of the driver, the driver to confirm departure from the destination (see [0036] "Furthermore, in step S330, the CSR System 100 sends a text message prompt 260 to the cell phone 220 and the driver 222 regarding departure from the first load pickup")
and receiving, via a responsive text or voice message from the mobile device of the driver, user input indicative of a confirmation of the departure from the destination
Regarding claim 39, Papa teaches all of the limitations of claim 35 above. Papa also teaches:
further comprising steps of: prompting, via a text message to the mobile device of the driver, the driver to confirm arrival at a second destination (see [0038] "The CSR System 100 also sends a text message prompt 260 to the cell phone 220 regarding arrival at a second load pickup")
and receiving, via a responsive text message from the mobile device of the driver, user input indicative of a confirmation of arrival at the second destination (see [0039] "In step S360, the CSR System 100 determines whether the driver's 222 reply 262 regarding arrival at the second load pickup is received. If the driver 222 has responded to the text message prompt 260 (YES), for example, with "2A," then the process proceeds to step S370")
prompting, via a text or voice message to the mobile device of the driver, the driver to confirm departure from the second destination (see [0040] "The CSR System also sends a text message prompt 260 to the cell phone 220 regarding departure from the second load pickup")
and receiving, via a responsive text or voice message from the mobile device of the driver, user input indicative of a confirmation of the departure from the second destination
Regarding claim 43, Papa teaches all of the limitations of claim 28 above. Papa further teaches:
A computer readable storage medium having computer readable program instructions, the computer readable program instructions read and executed by at least one processor for performing the method of claim 28 (see Claim 21 "a computer usable medium having a computer readable program code embodied therein, said computer readable program code adapted to be executed to implement the method of claim 1")
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Papa in view of Mains, Jr. et al. (U.S. Pre-Grant Publication No. 2019/0066033, hereafter known as Mains).
Regarding claim 4, Papa teaches all of the limitations of claim 1 above. Papa further teaches:
wherein the steps of receiving at least one text message from the driver and recording at least one timestamp include: receiving a text message from the driver of the carrier vehicle indicative of a confirmation that the carrier vehicle is  (see [0034] "In step S320, the CSR System 100 determines whether the driver's 222 reply regarding arrival at the first load pickup is received. If the driver 222 has responded to the text message prompt 260 from step S310 using the first SMS enabled 
recording a timestamp associated with the carrier vehicle being  (see [0035] "In step S330, after receiving the driver's 222 reply 262, the CSR System 100 updates the first load status as arrived in the CSR System database 104 and in the web application 400" and [0036] "The "Updated On" field may be the system date and time that the CSR System 100 received the reply")
receiving a text message from the driver of the carrier vehicle indicative of a confirmation that the carrier vehicle  (see [0034] "In step S320, the CSR System 100 determines whether the driver's 222 reply regarding arrival at the first load pickup is received. If the driver 222 has responded to the text message prompt 260 from step S310 using the first SMS enabled cell phone 220 (YES), then the process proceeds to step S330… For example, using the above text message prompt 260, the driver 222 should reply 262 with "1A" when he arrives at the scheduled first load pickup")
recording a timestamp associated with the carrier vehicle  (see [0035] "In step S330, after receiving the driver's 222 reply 262, the CSR System 100 updates the first load status as arrived in the CSR System database 104 and in the web application 400" and [0036] "The "Updated On" field may be the system date and time that the CSR System 100 received the reply")
receiving a text message from the driver of the carrier vehicle indicative of a confirmation that the carrier vehicle is departing the location (see [0036] "Furthermore, in step S330, the CSR System 100 sends a text message prompt 260 to the cell phone 220 and the driver 222 regarding departure from the first load pickup" and [0037] "In step S340, the CSR System 100 determines whether the driver's 222 reply 262 regarding departure 
and recording a timestamp associated with the carrier vehicle departing the location (see [0038] "In step S350, after receiving the reply 262 from the driver 222, the CSR System 100 updates the first load status as "departed" in the CSR System database 104 and in the web application 400" and [0036] "The "Updated On" field may be the system date and time that the CSR System 100 received the reply")
As discussed above Papa teaches events being the arrival and departure of a carrier vehicle from a location. However, Papa does not explicitly teach the events the driver is confirming including the arrival at a loading dock at the location and the vehicle being loaded or unloaded. Mains teaches:
receiving a  (see [0136] “At the appointed time, when the driver and the dock worker arrive at the dock, the dock worker app may display a prompt requesting confirmation that the driver/truck has arrived with the truck, as shown in instruction screen 1800 FIG. 18. The dock worker may enter a response to the dock worker app indicating that the truck has arrived”)
receiving a  (see [0137] "The dock worker app may then present a notification requesting confirmation when unloading has been completed, as shown by instruction screen 2000 of FIG. 20. The dock worker may then enter a response confirming that unloading is finished. In this example, the dock worker may confirm that unloading has been completed by selecting a graphical element 2002, as shown in FIG. 20" for unloading and [0153] "the dock worker app may display a message asking if the load process is complete, as shown by instruction screen 2500 of 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the events of arriving at a loading dock and the vehicle being unloaded of Mains for the event of the vehicle arriving at a location of Papa. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 30, Papa teaches all of the limitations of claim 28 above. Papa further teaches:
and the second event is departing the location (see [0037] "In step S340, the CSR System 100 determines whether the driver's 222 reply 262 regarding departure from the first load pickup is received. If the driver 222 has responded 262 to the text message prompt 260 (YES), for example, with "1D," then the process proceeds to step S350")
Papa further teaches the first event being the vehicle arriving at the location, but Papa does not explicitly teach the first event being the vehicle being positioned at a loading dock. However, Mains teaches:
wherein the first event is being positioned at a loading dock for loading or unloading at the location (see [0136] “At the appointed time, when the driver and the dock worker arrive at the dock, the dock worker app may display a prompt requesting confirmation that the driver/truck has arrived with the truck, as shown in instruction screen 1800 FIG. 18. The dock worker may enter a response to the dock worker app indicating that the truck has arrived”) 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 31, the combination of Papa and Mains teaches all of the limitations of claim 30 above. Papa further teaches:
wherein the method further comprises a step of initiating a text message to the mobile device of the driver of the carrier vehicle prompting the driver to confirm that the carrier vehicle has arrived at the location (see [0033] "In step S310, the CSR System 100 sends a text message prompt 260 to the first SMS enabled cell phone 220 (of the driver 222) regarding arrival at the first load pickup point over a communication link 120 between the CSR System 100 and the SMS-enabled phone 220") 
Regarding claim 32, the combination of Papa and Mains teaches all of the limitations of claim 30 above. Papa further teaches:
further comprising the steps of: prompting, via a text message to the mobile device of the driver, the driver to confirm that the carrier vehicle is  (see [0033] "In step S310, the CSR System 100 sends a text message prompt 260 to the first SMS enabled cell phone 220 (of the driver 222) regarding arrival at the first load pickup point over a communication link 120 between the CSR System 100 and the SMS-enabled phone 220") 
receiving a responsive text message from the mobile device of the driver indicative of the carrier vehicle  (see [0034] "In step S320, the CSR System 100 determines whether the driver's 222 reply regarding arrival at the first load pickup is received. If the driver 222 has responded to the text message prompt 260 from step S310 using the first SMS enabled cell phone 220 (YES), then the process proceeds to 
recording a timestamp associated with the carrier vehicle  (see [0035] "In step S330, after receiving the driver's 222 reply 262, the CSR System 100 updates the first load status as arrived in the CSR System database 104 and in the web application 400" and [0036] "The "Updated On" field may be the system date and time that the CSR System 100 received the reply")
As discussed above Papa teaches events being the arrival and departure of a carrier vehicle from a location. However, Papa does not explicitly teach the events the driver is confirming including the vehicle being loaded. Mains teaches requesting confirmation and receiving confirmation that a vehicle is loaded (see [0153] "the dock worker app may display a message asking if the load process is complete, as shown by instruction screen 2500 of FIG. 25. The dock worker may answer in the affirmative by selecting graphical element 2502").
It would have been obvious to one of ordinary skill in the art at the time of filing to include requesting and receiving confirmation that the vehicle is loaded as taught by Mains in the system of Papa, since the claimed invention is merely a combination of old elements. In the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 33, the combination of Papa and Mains teaches all of the limitations of claim 30 above. Papa further teaches:
further comprising the steps of: prompting, via a text message to the mobile device of the driver, the driver to confirm that the carrier vehicle  (see [0033] "In step S310, the CSR System 100 sends a text message prompt 260 to the first SMS enabled cell phone 220 (of the driver 222) regarding arrival at the first load pickup point over a 
receiving a responsive text message from the mobile device of the driver indicative of the carrier vehicle  (see [0034] "In step S320, the CSR System 100 determines whether the driver's 222 reply regarding arrival at the first load pickup is received. If the driver 222 has responded to the text message prompt 260 from step S310 using the first SMS enabled cell phone 220 (YES), then the process proceeds to step S330… For example, using the above text message prompt 260, the driver 222 should reply 262 with "1A" when he arrives at the scheduled first load pickup")
recording a timestamp associated with the carrier vehicle (see [0035] "In step S330, after receiving the driver's 222 reply 262, the CSR System 100 updates the first load status as arrived in the CSR System database 104 and in the web application 400" and [0036] "The "Updated On" field may be the system date and time that the CSR System 100 received the reply")
As discussed above Papa teaches events being the arrival and departure of a carrier vehicle from a location. However, Papa does not explicitly teach the events the driver is confirming including the vehicle being unloaded. Mains teaches requesting confirmation and receiving confirmation that a vehicle is unloaded (see [0137] "The dock worker app may then present a notification requesting confirmation when unloading has been completed, as shown by instruction screen 2000 of FIG. 20. The dock worker may then enter a response confirming that unloading is finished. In this example, the dock worker may confirm that unloading has been completed by selecting a graphical element 2002, as shown in FIG. 20").
It would have been obvious to one of ordinary skill in the art at the time of filing to include requesting and receiving confirmation that the vehicle is unloaded as taught by Mains in the system of Papa, since the claimed invention is merely a combination of old elements. In the combination each element merely would have performed the same function as it did separately, .
Claims 5 and 34 rejected under 35 U.S.C. 103 as being unpatentable over Papa in view of Peay (U.S. Pre-Grant Publication No. 2020/0265370, hereafter known as Peay), further in view of Ranjan et al. (U.S. Pre-Grant Publication No. 2019/0318629, hereafter known as Ranjan).
Regarding claim 5, Papa teaches all of the limitations of claim 1 above. Papa further teaches:
wherein the steps further include initiating a text message after check-out requesting 
As discussed above, Papa teaches initiating text messages to drivers to confirm driver status updates for dispatch in Fig. 3A and 3B. However, Papa does not explicitly teach requesting remaining hours of service or an ETA from a driver via text message after check-out. However, Peay teaches:
wherein the steps further include  (see [0029] “when the vehicle 104 pickups the trailer 115, as shown in FIG. 1B, and exits the geo-fenced perimeter 110 of the facility 109, the computer device 206 associated with the vehicle 104 may again transmit the vehicle and/or driver data to the NCC 112 over wireless network. During this second time period —the time the 
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the requesting hours of service data from after check-out of Peay to the system of Papa. As Peay states in [0030] “Additionally or alternatively, the NCC 112 may utilize the detention time information in order to schedule resources (e.g., additional drivers or vehicles). For example, if, at the second time period (e.g., time the vehicle 104 exits the geo-fenced perimeter 110), the NCC 112 may determine that the number of available driving and/or on-duty hours remaining for the driver is less than a threshold (e.g., a level that would prevent the driver from reaching the destination and/or rest stop), the NCC 112 may reassign a second driver to pick-up the trailer 115 carried by the vehicle 104”. By incorporating the Hours of Service check after check-out of Peay to Papa, the combination allows for additional scheduling changes to deliver shipments without violating HOS rules described in Peay [0003].
The combination of Papa and Peay still does not explicitly teach requesting the driver’s remaining hours of service or the driver providing the remaining hours of service. However, Ranjan teaches the driver providing the driver’s remaining hours of service (see [0044] "determining the first driver factor comprises determining the first driver factor at least in part using a first driver input device...In some embodiments, the first driver input device comprises a data entry device" and [0041] "the driver factor comprises at least one of a current duty status or a number of hours of service remaining" driver enters their own remaining HOS)
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Examiner would also like to note that, as claimed, the driver’s remaining hours of service and the driver’s estimated time of arrival at a next location are non-functional descriptive material. Per MPEP 2111.05 III., “When determining the scope of a claim directed to a computer-readable medium containing certain programming, the examiner should first look to the relationship between the programming and the intended computer system… where the claim as a whole is directed to conveying a message or meaning to a human reader independent of the intended computer system, and/or the computer-readable medium merely serves as a support for information or data, no functional relationship exists”. In this case, the apparatus of claim 5 is directed towards conveying a message (remaining HOS or ETA to next location) from the driver to the dispatcher. Neither the remaining HOS or ETA to next location have any effect on the apparatus as claimed. Specifically, once this information is requested, it is not used or integrated into the processes of the apparatus as a whole. Therefore, claim 5 is not patentably distinct from claim 1. 
Regarding claim 34, Papa teaches all of the limitations of claim 28 above. Papa further teaches:
further comprising steps of: prompting, via a text or voice message to the mobile device of the driver, the driver to provide  (see [0038] “the CSR System 100 updates the first load status as "departed" in the CSR System database 104 and in the web application 400. The CSR System 100 also sends a text message prompt 260 to the cell phone 220 regarding arrival at a second load pickup” 
and receiving, via a responsive text or voice message from the mobile device of the driver, user input indicative of 
As discussed above, Papa teaches initiating text messages to drivers to confirm driver status updates for dispatch in Fig. 3A and 3B. However, Papa does not explicitly teach requesting remaining hours of service or an ETA from a driver via text message after check-out. However, Peay teaches:
further comprising steps of: prompting,  hours of service (see [0029] “when the vehicle 104 pickups the trailer 115, as shown in FIG. 1B, and exits the geo-fenced perimeter 110 of the facility 109, the computer device 206 associated with the vehicle 104 may again transmit the vehicle and/or driver data to the NCC 112 over wireless network. During this second time period —the time the vehicle 104 exits the geo-fenced perimeter—the NCC 112 may again record the time that the vehicle 104 was able to leave the facility 109. In addition, the NCC 112 may determine the remaining HOS capability of the driver (e.g., driving and on-duty hours still remaining at the second time period)” and [0025] “the collected data may include driver data (e.g., driver identification, driver's hours of service (HOS))” combination of Papa and Peay requests Hours of service after leaving location)
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the requesting hours of service data from after check-out of Peay to the system of Papa. As Peay states in [0030] “Additionally or alternatively, the NCC 112 may utilize the detention time information in order to schedule resources (e.g., additional drivers or vehicles). For example, if, at the second time period (e.g., time the vehicle 104 exits the geo-fenced perimeter 110), the NCC 112 may determine that the number of available driving and/or on-duty hours remaining for the driver is less than a threshold (e.g., a level that would prevent the driver from reaching the destination and/or rest stop), the NCC 112 may reassign a second driver to pick-up the trailer 115 carried by the vehicle 104”. By incorporating the Hours of Service check after check-out of Peay to Papa, the combination allows for additional scheduling changes to deliver shipments without violating HOS rules described in Peay [0003].
The combination of Papa and Peay still does not explicitly teach requesting the driver’s remaining hours of service or the driver inputting the remaining hours of service. However, Ranjan teaches the driver inputting the driver’s remaining hours of service (see [0044] "determining the first driver factor comprises determining the first driver factor at least in part using a first driver input device...In some embodiments, the first driver input device comprises a data entry device" and [0041] "the driver factor comprises at least one of a current duty status or a number of hours of service remaining" driver enters their own remaining HOS).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the driver providing their own remaining HOS into a device of Ranjan for the control computer determining the remaining HOS based on hours worked of the combination of Papa and Peay. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Examiner would also like to note that, as claimed, the driver’s remaining hours of service is non-functional descriptive material. Per MPEP 2111.05 III., “When determining the scope of a claim directed to a computer-readable medium containing certain programming, the examiner should first look to the relationship between the programming and the intended computer system… where the claim as a whole is directed to conveying a message or meaning to a human reader independent of the intended computer system, and/or the computer-readable medium merely serves as a support for information or data, no functional relationship exists”. In this case, the computing device in the method of claim 28 is directed towards conveying a message (remaining HOS) from the driver to the dispatcher. The remaining HOS does not have any effect on the method as claimed. Specifically, once this information is requested and received, it is not used or integrated into the method as a whole. Therefore, claim 34 is not patentably distinct from claim 28.
Claims 6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Papa in view of Boerger et al. (U.S. Pre-Grant Publication No. 2021/0082220, hereafter known as Boerger).
Regarding claim 6, Papa teaches all of the limitations of claim 1 above. Papa further teaches:
wherein the steps of receiving at least one text message from the driver and recording at least one timestamp include: receiving a text message from the driver of the carrier vehicle indicative of a confirmation that  (see [0034] “In step S320, the CSR System 100 determines whether the driver's 222 reply regarding arrival at the first load pickup is received. If the driver 222 has responded to the text message prompt 260 from step S310 using the first SMS enabled cell phone 220 (YES), then the process proceeds to step S330… For example, using the above text message prompt 260, the driver 222 should reply 262 with "1A" when he arrives at the scheduled first load pickup” and [0041] “the process ends upon an indication by the 
and recording a timestamp associated with  (see [0035] “In step S330, after receiving the driver's 222 reply 262, the CSR System 100 updates the first load status as arrived in the CSR System database 104 and in the web application 400” and [0036] “The "Updated On" field may be the system date and time that the CSR System 100 received the reply”)
In Fig. 3A and 3B, Papa teaches the driver and vehicle undertaking a live load process (load is picked up from a first location then the driver continues to a second location where another load is added). In the [0041] citation above, Papa strongly implies that live unloading occurs as each load is delivered. While Papa teaches confirmation that a driver that a driver has arrived at a load delivery location, Papa does not explicitly teach confirmation that a trailer has been dropped off. Boerger teaches:
a trailer is dropped off for loading or unloading (see [0153] "input provided by the truck driver or the carrier when checking in as to whether the trailer is being dropped off (e.g., the spotted trailer at dock four in FIG. 24) or the trailer is to be live loaded/unloaded (e.g., the trailer at dock three in FIG. 24)")
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the trailer being dropped of Boerger for the arrival at a delivery location of Papa. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 8, Papa teaches all of the limitations of claim 1 above. Papa further teaches an application for a dispatcher to enter shipment/driver information. However, Papa does not explicitly teach an application accessible on a computer at a location presenting a 
further comprising an application accessible on a computing device at a location (see [0055] "In some examples, user input received at one web page may be pushed to other web pages that are displaying information relating to the user input (e.g., other web pages being accessed by other client devices 148). Although graphical user interfaces are disclosed in connection with web pages herein, the graphical user interfaces may be presented using something other than web pages (e.g., via an app, applet, application, etc.)" and [0155] "drivers arriving at the facility with trailers for loading and/or unloading may check-in at a kiosk corresponding to one of the client devices 148 of FIG. 1 that provides access to an example driver check-in web page 2500 as shown in FIG. 25. That is, in some examples, the kiosk is implemented with a client device 148 maintained by operators of the material handling facility 100")
the application presenting a check-in template on a user interface of the computing device (see template of fields in Fig. 25 and Fig. 26)
and receiving, via the template, the data indicative of the carrier vehicle arriving at the location in the form of a user input (see [0156] "Once the driver submits the information, the main server 132 may generate a first notification directly on the web page confirming the check-in information was received and sent to the logistics office")
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Boerger with Papa. As Boerger states in [0057] “Providing automatic notifications to individuals, as disclosed herein, enables those individuals to become aware of certain events that would otherwise remain unknown”. While Papa alone provides notification to dispatch of an arrival of a vehicle at a location, the combination of Papa and Boerger provides a way for workers at the location itself to also recognize the arrival of a vehicle and make arrangements for loading/unloading.
Regarding claim 9, the combination of Papa and Boerger teaches all of the limitations of claim 8 above. Boerger further teaches:
wherein the application further presents a check-out template and receives, via the check-out template, data indicative of the carrier vehicle being checked out (see Fig. 30 check-out button and [0170] "Once the trailer seal has been recorded and all other paperwork has been completed (e.g., the driver has physically checked boxes verifying bills of lading, trailer temperature, seal number, etc.) the dock manager may finalize the transaction by checking out the trailer")
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Boerger with the combination of Papa and Boerger. As Boerger states in [0170] “Once the trailer seal has been recorded and all other paperwork has been completed (e.g., the driver has physically checked boxes verifying bills of lading, trailer temperature, seal number, etc.) the dock manager may finalize the transaction by checking out the trailer. In some examples, the main server 132 transmits a second text notification to the driver to confirm the paperwork is complete and that the driver may safely proceed to their trailer for departure”. By adding the check-out template of Boerger, the location can verify the driver and location workers’ safety before letting the driver return to the vehicle and drive away.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Papa in view of Conlon (U.S. Pre-Grant Publication No. 2019/0066042, hereafter known as Conlon).
Regarding claim 7, Papa teaches all of the limitations of claim 1 above. Papa further teaches:
wherein the steps of receiving at least one text message from the driver and recording at least one timestamp include: receiving a text message from the driver of the carrier vehicle indicative of a confirmation  (see [0034] “In step S320, the CSR System 100 determines whether the driver's 222 reply regarding arrival at the first load pickup is received. If the driver 222 has responded to 
and recording a timestamp associated with the  (see [0035] “In step S330, after receiving the driver's 222 reply 262, the CSR System 100 updates the first load status as arrived in the CSR System database 104 and in the web application 400” and [0036] “The "Updated On" field may be the system date and time that the CSR System 100 received the reply”)
As discussed above, in Fig. 3A and 3B Papa teaches a driver confirming arriving at load pick up locations, and departing from load pickup locations. However, Papa does not explicitly teach a trailer being picked up at a pickup location. Conlon teaches:
a trailer is picked up from the location (see [0033] "a cargo or a trailer containing cargo is occasionally assigned by a shipper for pick up by a selected/authorized driver/operator from a pick-up point, such as a cargo on-loading dock")
One of ordinary skill in the art would have recognized that applying the known technique of Conlon to Papa would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Conlon to the teaching of Papa would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such a trailer being picked up from a pickup location. Further, applying a trailer being picked up from a pickup location to Papa would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow the dispatch of Papa to confirm whether the trailer with the load is in possession of the driver when the driver leaves the pickup location.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Papa in view of Boerger, further in view of Baldwin et al. (U.S. Pre-Grant Publication No. 2019/0095861, hereafter known as Baldwin).
Regarding claim 10, the combination of Papa and Boerger teaches all of the limitations of claim 9 above. Boerger further teaches:
wherein  (see Fig. 30 driver, phone number, etc. pre-populated by system in the check-out template)
Boerger further teaches the check-in template of Fig. 25 and 26 having fields filled out by users or selected from dropdown menus. However, Boerger does not explicitly teach the check-in template having a portion of prepopulated fields. Baldwin teaches:
wherein the check-in templates include a plurality of fields at least a portion of which are prepopulated by the system (see Fig. 8E-8G and [0065] and [0066] "Then as shown in FIG. 8E, the user can enter and submit delivery number or load number provided by the freight carrier...According to the delivery number submitted by the user, the mobile app can acquire the load information related to the delivery number from databases provided by the freight carrier. The acquired load information is presented on the GUI screen in FIG. 8F, and the user can confirm whether the presented information is correct. For example, as shown in FIG. 8F, the acquired load information includes delivery number 861 and destination address of the shipment 862...If the user confirms that the presented load information is correct, the user may click “YES” button 864, and then in the GUI shown in FIG. 8G, additional load information can be acquired from the database provided by the freight carrier. Alternatively, the additional load information can be entered by the user. As shown in FIG. 8G, the additional load information includes, for example, tractor number or yard vehicle number 871, trailer number 872, trailer type 
One of ordinary skill in the art would have recognized that applying the known technique of Baldwin to the combination of Papa and Boerger would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Baldwin to the teaching of the combination of Papa and Boerger would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such prepopulating of check-in template fields. Further, applying prepopulating of check-in template fields to the combination of Papa and Boerger would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient driver check-in because of the reduced amount of information required to be entered by the driver.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Papa in view of https://www.techadvisor.com/how-to/software/how-track-people-on-whatsapp-3665592/ (Published 10/18/17, hereafter known as Black).
Regarding claim 13, Papa teaches all of the limitations of claim 1 above. As discussed above, Papa teaches the text messages being SMS messages sent and received by driver mobile devices, and does not explicitly teach the text messages being data messages including location data associated with the driver’s mobile device. Black teaches:
wherein each of the text messages are a data message, wherein at least a portion of the data messages include location data associated with the mobile device of the driver (see Step 3 "Select how long you wish to share your location with that person - 15 minutes, 1 hour or 8 hours. You can add a comment if you like, then tap Send" and Figure below Step 3. Data messages over WhatsApp including location information of the user’s phone)
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Papa in view of Black, further in view of https://www.whatsapp.com/security/ (Accessed as of 04/07/19, hereafter known as WhatsApp).
Regarding claim 14, the combination of Papa and Black teaches all of the limitations of claim 13 above. Black teaches the messages are sent via WhatsApp data messages, but the combination of Papa and Black does not explicitly teach the data messages being encrypted. However, WhatsApp teaches:
wherein the data message is encrypted (see First paragraph "Some of your most personal moments are shared with WhatsApp, which is why we built end-to-end encryption into our app. When end-to-end encrypted, your messages, photos, videos, voice messages, documents, and calls are secured from falling into the wrong hands")
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the encryption teachings of WhatsApp to the combination of Papa and Black. As stated in the second paragraph of WhatsApp, “Many messaging apps only encrypt messages between you and them, but WhatsApp's end-to-end encryption ensures only you and the person you're communicating with can read what is sent, and nobody in between, not even WhatsApp”. By combining WhatsApp into Papa and Black, drivers and carriers would be afforded additional privacy and security in their communications. Further, Examiner would like to point out that Black and WhatsApp refer to the same data messaging service.
Claims 15 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Papa in view of Agapitov (U.S. Pre-Grant Publication No. 2015/0100490, hereafter known as Agapitov).
Regarding claim 15, Papa teaches all of the limitations of claim 1 above. Papa further teaches:
wherein the text message initiated to the mobile device of the driver of the carrier vehicle upon receiving data indicative of a carrier vehicle arriving at a location 
However, Papa does not teach the text message including a URL to a webpage to receive responses from the driver or the text messages from the driver being sent via the Internet. Agapitov teaches:
wherein the text message  (see Fig. 4 text message 410 and link for entering response 415 as well as [0032] "generating and transmitting a text message from the server application to the mobile computing device based on the phone number; wherein the text message generally comprises a uniform resource locator (URL) link; prompting the user to open the URL link; opening a webpage in a web browser in the mobile computing device when the user opens the URL link; prompting the user to input a user account information into the webpage")
wherein the text messages from the driver are sent over the Internet via the webpage (see [0032] "receiving the user account information from the user by the server 
It would have been obvious to one of ordinary skill in the art at the time of filing to include URL link in text messages for driver responses as taught by Agapitov in the system of Papa, since the claimed invention is merely a combination of old elements. In the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 40, Papa teaches all of the limitations of claim 28 above. Regarding the limitations are introduced in claim 40, please see the rejection of 15 above. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Papa in view of Agapitov and Armato (U.S. Pre-Grant Publication No. 2014/0067709, hereafter known as Armato).
Regarding claim 16, the combination of Papa and Agapitov teaches all of the limitations of claim 15 above. However, the combination of Papa and Agapitov does not explicitly teach the text messages sent via the webpage include location data from the mobile device of the driver. Armato teaches:
wherein the text messages sent via the webpage include location data from the mobile device of the driver (see [0038] "server 110 may send an email, a text message, or any other suitable type of message to user 112 that includes a link to the website...The message may further inform user 112 that geocoordinates 210 may be provided by opening the link on device 114...User 112 may respond to the message by opening the link on device 114...The link may be to a website that includes an application or provides an interface through which device 114 may send geocoordinates 210 of device 114 to server 110. For example, by opening the link, device 114 may open a website that 
It would have been obvious to one of ordinary skill in the art at the time of filing to include location information of the mobile device of the driver in text messages sent via the webpage as taught by Armato in the combination of Papa and Agapitov, since the claimed invention is merely a combination of old elements. In the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claims 18 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Papa in view of Irwin (U.S. Pre-Grant Publication No. 2006/0192673, hereafter known as Irwin).
Regarding claim 18, Papa teaches all of the limitations of claim 17 above. Papa teaches the actual arrival and departure from a location from a location in Fig. 6 screen 400-4, but Papa does not explicitly teach displaying dwell time data. However, Irwin teaches:
wherein the interactive displays present data indicative of dwell times of assets at at least one location, including one or more trucks or trailing equipment (see [0031] "Tracking data attributes of interest to parties practicing this invention in freight transportation applications, such as truck trailer or shipment container tracking, comprise:...stop history (location of last reported, duration, and time stamp; event stop count and cumulative stop time)...delivery arrival (destination GPS position and time stamp)")
One of ordinary skill in the art would have recognized that applying the known technique of Irwin to Papa would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Irwin to the teaching of Papa would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such stop duration data on an interactive display. Further, applying stop duration data on an interactive display to Papa would have been 
Regarding claim 27, Papa teaches all of the limitations of claim 1 above. Papa further teaches trailers being used for shipment in [0030] (the use of trailer IDs). However, Papa does not teach the trailers having a remotely configurable tracking device sending location information to the system periodically. Irwin teaches:
wherein the carrier vehicle includes a trailer having a trailer tracking device periodically sending location information of the trailer which is received by the system (see [0026] "(ii) a mobile asset equipped with a tracking device" and [0031] "Tracking data attributes of interest to parties practicing this invention in freight transportation applications, such as truck trailer or shipment container tracking" and [0038] "During the discrete event, the tracking device reports tracking data attributes as required by the configuration settings for the device for that discrete event. The raw data is received and analyzed, and the resultant tracking data and information is posted to a database")
wherein the trailer tracking device is remotely reconfigurable according to the at least one time stamp
One of ordinary skill in the art would have recognized that applying the known technique of Irwin to Papa would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Irwin to the teaching of Papa would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such a remotely configurable trailer tracking device. Further, applying a remotely configurable trailer tracking device to Papa would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow the dispatch of Papa to have greater visibility to tracking data of a shipment when important without committing to receiving detailed tracking data for every event that occurs during a shipment.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Papa in view of Irwin and Boerger.
Regarding claim 19, the combination of Papa and Irwin teaches all of the limitations of claim 18 above. However, the combination of Papa and Irwin does not explicitly teach dwell times being automatically adjusted for wait time not caused by the location. Boerger teaches:
wherein the dwell times are automatically adjusted for wait time at the check-in gate and/or any wait time not caused by the location
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Boerger into the combination of Papa and Irwin. As stated in Boerger [0160] “the time between initial check-in (e.g., dock assignment) and the actual arrival of the trailer at the dock may be monitored. This can facilitate the appropriate determination of detention fees incurred by the owner of the material handling facility”. The incorporation of Boerger into the combination of Papa and Irwin allows the new combination to more fairly assign any fees/charges to the location than Papa and Irwin alone.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Papa in view of Irwin, further in view of Peay and Sheykh-zade et al. (U.S. Pre-Grant Publication No. 2015/0347984, hereafter known as Sheykh-zade).
Regarding claim 20, the combination of Papa and Irwin teaches all of the limitations of claim 18 above. Irwin further teaches that the interactive display can be presented to all parties, including logistics providers, of a shipment (see [0040] “the parties include the Owner of the mobile asset (carrier), the owner of the contents (shipper), the receiver (consignee), involved logistics providers (freight broker, customs broker), and regulatory agencies (customs agents, police) (all Partners)), and an internet-based program tool is used to facilitate the determination of the configuration parameters for the tracking device and to present the data and information so that all parties may contemporaneously view the data they required for each event or group of events” and [0010]). However, the combination of Papa and Irwin does not explicitly teach the dwell times being converted into assessorial charges that are then displayed for payment. Peay teaches:
wherein the system converts the dwell times into approved assessorial charges (see [0021] "the determination of total accrued detention times at a particular facility may allow the NCC and/or fleet operator to collect detention time charges, which may be credited to the operator or driver and/or debited to the shipper. The detention time 
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Peay into the combination of Papa and Irwin. As stated in Peay [0018] “detention times for commercial motor vehicle operators are prohibitively costly with respect to both economic damages as well as safety hazards”. The incorporation of Peay into the combination of Papa and Irwin allows the vehicle operators/carriers to recoup at least some of the costs caused by detention/dwell times at a location.
The combination of Papa, Irwin, and Peay still does not teach the charges displayed for payment. However, Sheykh-zade teaches:
and displays the approved assessorial charges in the interactive displays for payment (see Fig. 30 showing demurrage charges and "authorize payment" button and [0344] "FIG. 30 illustrates an example of a demurrage calculator which the system may provide. From the Demurrage Calculator page a user may calculate 3002 current or future demurrage due for an import container based on the defined last free day and tariff rates, for example. The system may allow users to calculate demurrage for single or multiple containers in one inquiry...Thus, the payment process is streamlined allowing a user to automatically view an amount owed for demurrage and/or other fees")
One of ordinary skill in the art would have recognized that applying the known technique of Sheykh-zade to the combination of Papa, Irwin, and Peay would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Sheykh-zade to the teaching of the combination of Papa, Irwin, and Peay would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such displaying accessorial charges for payment. Further, applying displaying accessorial charges for payment to the combination of Papa, Irwin, and Peay would have been recognized by one of ordinary skill in the art as .
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Papa in view of Irwin, further in view of Peay and Gannon et al. (U.S. Pre-Grant Publication No. 2014/0032427, hereafter known as Gannon).
Regarding claim 21, the combination of Papa and Irwin teaches all of the limitations of claim 18 above. Irwin further teaches that the interactive display can be presented to all parties, including logistics providers, of a shipment (see [0040] “the parties include the Owner of the mobile asset (carrier), the owner of the contents (shipper), the receiver (consignee), involved logistics providers (freight broker, customs broker), and regulatory agencies (customs agents, police) (all Partners)), and an internet-based program tool is used to facilitate the determination of the configuration parameters for the tracking device and to present the data and information so that all parties may contemporaneously view the data they required for each event or group of events” and [0010]). However, the combination of Papa and Irwin does not explicitly teach calculating an approved charge for an assessorial, comparing it to the carrier’s charge, and triggering payment if the carrier charge does not exceed the approved charge. Peay teaches:
wherein the computer readable program instructions further include steps of calculating an approved charge for an unplanned assessorial (see [0021] "the determination of total accrued detention times at a particular facility may allow the NCC and/or fleet operator to collect detention time charges, which may be credited to the operator or driver and/or debited to the shipper. The detention time charges may be a fee corresponding to the amount of detection time, which may include an rate per hour or day agreed upon between the operator and the shipper" based on detention time, calculating approved charge based on the agreed upon rate)
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Peay into the combination of Papa and Irwin. As stated in Peay 
The combination of Papa, Irwin, and Peay still does not teach comparing the approved charge to a carrier’s charge and triggering payment if the carrier charge is not greater than the approved charge. Gannon teaches:
comparing a carrier's charge for the unplanned assessorial to the approved charge, and systematically triggering payment if the carrier's charge does not exceed the approved charge (see [0315] "Invoice validation is all about approving or disputing charges and items on the Biller's invoice based on what the Payer expects. In order to do this, the Payer would have some set of rules or conditions that they go through to ensure that the Biller's invoice is either exactly matching what they have based on their shipment records, or at least within a certain threshold of what they are willing to pay" checking that the actual charge and the approved charge based on the agreed upon rate and [0316] "The Automatch solution works in a similar fashion whereby Business Rules are defined by the Payers to enable automatching of invoices against freight statements. These Business Rules allow the automated checking of invoice items or charges that do not meet the Payer's minimum requirements" as well as [0138] "Upon receiving (in step 323) an approved invoice 319 (e.g., via EDI), freight forwarder 302 prepares payment (in step 324) and authorizes the payment (in step 325) to settle invoice 319" and [0137] "Each of carrier 301 and freight forwarder 302 includes one or more conventional computers and storage devices connected to the Internet" for systematically triggering payment)
One of ordinary skill in the art would have recognized that applying the known technique of Gannon to the combination of Papa, Irwin, and Peay would have yielded predictable results .
Claims 22 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Papa in view of Levy et al. (U.S. Pre-Grant Publication No. 2016/0225115, hereafter known as Levy), Romero et al. (U.S. Pre-Grant Publication No. 2020/0145414, hereafter known as Romero) and Magazinik et al. (U.S. Pre-Grant Publication No. 2017/0185948, hereafter known as Magazinik).
Regarding claim 22, Papa teaches all of the limitations of claim 1 above. Papa teaches that deliveries are performed by one driver, but Papa teaches “the CSR System 100 may communicate with multiple carriers and multiple SMS enabled cell phones simultaneously” in [0025]. Papa does not explicitly teach deliveries being handed off between multiple drivers. Levy teaches:
wherein the steps further include a step of handing off the shipment to a second  (see [0091] - [0092] "A Transaction Module also with parts 9 and 17 respectively included in the server 3 and in the communication device 4 is initiated by the participants involved in an exchange. Each participant in a transaction sends to this module the following: 1. A self identification code. 2. The identification code of the other participant involved in the transaction. This code can be generated by the Short Range 
initiating, based on the workflow, a text message to a mobile device of the second  (see [0096] "Upon receiving the above information, the Transaction Module 9 at the server verifies that the transaction is performed according to plan. This module returns a transaction validation code to the transaction module 17 in the communication device 4 either confirming or denying the validity of the transaction. The participants complete the transaction by acknowledging that the transaction is completed")
One of ordinary skill in the art would have recognized that applying the known technique of Levy to Papa would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Levy to the teaching of the Papa would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such handing off shipments to a second person. Further, applying handing off shipments to a second person to Papa would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow Papa to transport and keep track of multi-leg routes and long-distance shipments in addition to single leg shipments discussed in Papa alone.
As discussed above, Levy teaches the message from the driver including an identification code for the second person. The combination of Papa of Levy still does not teach the handoff being between drivers (Levy teaches handoffs between a driver and a warehouse) or that the text message from the driver includes the mobile number of the second driver. Romero teaches:
a text message from the driver including a mobile number of the second (see [0015] "the user account identifier is a phone number… the user account identifier is a phone number and the proximity-based device authenticator 102 determines whether 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of an identifier of a mobile number of Romero for the generic identifier of the combination of Papa and Levy. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
The combination of Papa, Levy and Romero still does not explicitly teach the handoff being between two drivers. However, Magazinik teaches the handoff being between two drivers (see [0040] “In some situations, a single driver may be unable to fulfill the entirety of the transportation request. In such situations, a handoff may occur in which a second driver replaces a first driver”).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of a handoff from a first to a second driver of Magazinik for the handoff from a driver to a warehouse operator of the combination of Papa, Levy and Romero. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 41, Papa teaches all of the limitations of claim 28 above. Regarding the limitations are introduced in claim 41, please see the rejection of 22 above. 
Claims 23 and 42 rejected under 35 U.S.C. 103 as being unpatentable over Papa in view of Kawase (U.S. Pre-Grant Publication No. 2002/0161675, hereafter known as Kawase).
Regarding claim 23, Papa teaches all of the limitations of claim 1 above. Papa teaches in Fig. 3A and 3B that a driver can pick up multiple loads on an assigned route. However, Papa does not explicitly teach initiating a text message to the driver with a list of containers associated with the driver or receiving a message from the driver including a container number of the first container connected to the vehicle. Kawase teaches:
wherein the steps further include a step of initiating, based on the workflow, a  (see [0112] "The host computer generates a job procedure for each yard crane and transmits the same to a small-scale computer at the operating cab 43a of the yard crane 42. A display device at the front of the driving position in the operating cab 43a displays the information as a job order list… The container number displayed in the job order list" list of containers sent to driver)
and wherein the steps further include a step of receiving a  (see [0112] "The container number displayed in the job order list is checked up with the container number information from the radio antenna 49, and in a case where the information coincides, the operator manipulates the yard crane 42 to lift up the container 41 from the trailer 44a and put it down at the instructed address within the container yard in accordance with the job order list. When deposition of the container 41 is completed, the operator transmits information thereof to the host computer" transmits information on which container has been connected to the vehicle and moved to its destination)
One of ordinary skill in the art would have recognized that applying the known technique of Kawase to Papa would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Kawase to the teaching of Papa 
Regarding claim 42, Papa teaches all of the limitations of claim 28 above. Regarding the limitations are introduced in claim 42, please see the rejection of 23 above.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Papa in view of Jones et al. (U.S. Pre-Grant Publication No. 2016/0104111, hereafter known as Jones).
Regarding claim 24, Papa teaches all of the limitations of claim 1 above. As discussed above, Papa teaches communicating to drivers via SMS messages. However, Papa does not explicitly teach transmitting data indicative of an event to a third party tracking system and initiating/discontinuing tracking based on the data. Jones teaches:
further comprising software executing on said server for transmitted data indicative of the event to a third party tracking system (see [0146] "an SMS text message is sent to the driver, using the provided mobile phone number, requesting the driver to accept tracking. If the driver accepts tracking, the system records the consent on a database and the identification information is provided to a mobile device tracking service. Upon arrival at the destination, a second SMS text message is sent indicating that the tracking service is terminated, and the tracking service itself is terminated" system terminates tracking upon arrival at the destination, termination signal is indicative of the event of arriving at a location)
wherein the third party tracking system initiates or discontinues tracking of the carrier vehicle based on the data indicative of the event (see [0146] "an SMS text message is sent to the driver, using the provided mobile phone number, requesting the driver to 
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Jones into Papa. As stated in Jones [0018] “Shipment tracking is finding increasing use. In addition to providing rough estimates of arrival times, shippers and delivery customers often prefer to have information as to when a shipment is expected to arrive”. By incorporating tracking into Papa, the combination of Papa and Jones can provide rough estimates of arrival times, allowing the arrival confirmation text to be sent closer to expected arrival instead of shortly after departure as taught in Papa [0038].
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Papa in view of Wolfe (U.S. Pre-Grant Publication No. 2002/0123917, hereafter known as Wolfe).
Regarding claim 25, Papa teaches all of the limitations of claim 1 above. However, Papa does not teach sensors in the carrier vehicle in connection with the driver mobile device and the mobile device sending sensor data to the system. Wolfe teaches:
further comprising: at least one sensor in the carrier vehicle in wireless connectivity with the mobile device
wherein the mobile device receives sensor data from the at least one sensor (see [0031] "The location of vehicle 100 is generally provided to MCT 200")
wherein the steps performed by the computer readable program includes receiving the sensor data from the mobile device (see [0031] "The location of vehicle 100 is generally provided to MCT 200 so that the vehicle position can be transmitted to remote station 102 when needed")
One of ordinary skill in the art would have recognized that applying the known technique of Wolfe to Papa would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Wolfe to the teaching of Papa would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such sensors in communication with driver mobile devices. Further, applying sensors in communication with driver mobile devices to Papa would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow the dispatchers of Papa to have more detailed and real-time location information of the vehicle in addition to the arrival/departure check-ins of Papa alone.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Papa in view of Wolfe, further in view of Agapitov, Armato and WhatsApp.
Regarding claim 26, the combination of Papa and Wolfe teaches all of the limitations of claim 25 above. Papa further teaches:
wherein the text message initiated to the mobile device of the driver of the carrier vehicle upon receiving data indicative of a carrier vehicle arriving at a location 
However, Papa does not teach the text message including a URL to a webpage to receive responses from the driver, the text messages are data messages, or the sensor data is sent over the internet via the webpage. Agapitov teaches:
wherein the text message initiated to the mobile device of the driver of the carrier vehicle  (see Fig. 4 text message 410 and link for entering response 415 as well as [0032] "generating and transmitting a text message from the server application to the mobile computing device based on the phone number; wherein the text message generally comprises a uniform resource locator (URL) link; prompting the user to open the URL link; opening a webpage in a web browser in the mobile computing device when the user opens the URL link; prompting the user to input a user account information into the webpage")
wherein the  (see [0032] "receiving the user account information from the user by the server application when the user inputs the user account information into the webpage" messages received via webpage)
It would have been obvious to one of ordinary skill in the art at the time of filing to include URL link in text messages for driver responses as taught by Agapitov in the combination of Papa and Wolfe, since the claimed invention is merely a combination of old elements. In the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As discussed above, Wolfe teaches a sensor being a location sensor. However, the combination of Papa, Wolfe and Agapitov still does not explicitly teach the messages being data messages or sensor data being sent over the Internet via the webpage. Armato teaches:
wherein the sensor data is sent over the Internet via the webpage (see [0038] "server 110 may send an email, a text message, or any other suitable type of message to user 112 that includes a link to the website...The message may further inform user 112 that geocoordinates 210 may be provided by opening the link on device 114...User 112 may respond to the message by opening the link on device 114...The link may be to a website that includes an application or provides an interface through which device 114 may send geocoordinates 210 of device 114 to server 110. For example, by opening the link, device 114 may open a website that triggers the application 190 on device 114 to retrieve and send the geocoordinates 210 of device 114 to server 110")
It would have been obvious to one of ordinary skill in the art at the time of filing to include location information of the mobile device of the driver in text messages sent via the webpage as taught by Armato in the combination of Papa, Wolfe and Agapitov, since the claimed invention is merely a combination of old elements. In the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The combination of Papa, Wolfe, Agapitov and Armato still does not teach the messages being data messages. However, WhatsApp teaches:
wherein each of the text messages are a data message (see First paragraph "Some of your most personal moments are shared with WhatsApp, which is why we built end-to-end encryption into our app. When end-to-end encrypted, your messages, photos, videos, voice messages, documents, and calls are secured from falling into the wrong hands")
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Papa in view of Stevens (U.S. Pre-Grant Publication No. 2004/0148295, hereafter known as Stevens).
Regarding claim 37, Papa teaches all of the limitations of claim 35 above. As discussed above Papa teaches requesting drivers via text message for delivery updates and receiving delivery updates via text message from drivers. However, Papa does not explicitly teach prompting the driver for an image for proof of delivery. Stevens teaches:
further comprising steps of: prompting,  (see [0034] "The sender could request photo confirmation for Proof of Delivery (POD). Like the voice recording, the image recording may be used instead of or in combination with a hand written signature or an audio file” 
and receiving, via a responsive  (see [0050] "The handheld device 200 may also be interrogated to harvest data such as the recipient identification data, package delivery time, date and location. In addition, the handheld device 200 may be used to automatically cause an electronic mail message including such harvested data (e.g., recipient identification data, delivery data, etc.) to be transmitted, for example, to the sender (and/or the receiver) of the package" sending delivery data POD image)
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Stevens into Papa. As stated in Stevens [0005] – [0009], conventional delivery methods cannot guarantee the person accepting the delivery is the correct person and not an imposter/thief. By incorporating the POD image of Stevens into Papa, the .
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Papa in view of Kellaway, Jr. et al. (U.S. Pre-Grant Publication No. 2019/0287066, hereafter known as Kellaway) and Wojcik et al. (U.S. Pre-Grant Publication No. 2002/0188530, hereafter known as Wojcik).
Regarding claim 38, Papa teaches all of the limitations of claim 35 above. As discussed above Papa teaches requesting drivers via text message for delivery updates and receiving delivery updates via text message from drivers. However, Papa does not explicitly teach prompting the driver to identify an OSD issue, receiving a response from the driver, and initiating an OSD ticket.  Kellaway teaches:
further comprising steps of: prompting, via  (see Fig. 21E and [0132] "The system can provide another screen 470 (FIG. 21E) with information 472 about the container and again requests if there is any damage to the container or chassis, for example, via “Yes” or “No” radio buttons")
receiving, via  (see [0132] "If damage is apparent, the driver can enter an explanation in a text box 476")
One of ordinary skill in the art would have recognized that applying the known technique of Kellaway to Papa would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Kellaway to the teaching of Papa would have yielded predictable results because the level of ordinary skill in the art demonstrated 
The combination of Papa and Kellaway still does not initiating an OSD ticket. However, Wojcik teaches:
receiving, via  (see [0129] "Referring to FIG. 16, decision Box 386 indicates a phone call from the carrier/customer. The carrier has to call while he's at the customer's dock"...At this point go to freight claim management in decision Box 388 if there is a claim" and [0130] "Decision Box 390 is when a phone call is received from the carrier or customer, a sequential incident number is assigned. It is called an incident number because at this point there is no decision as to whether it is going to be a claim or not. It tracks all instances of overages, shortages, and damages (OS&D)"
and initiating an OSD ticket for action and/or resolution by a shipper (see [0130] "when a phone call is received from the carrier or customer, a sequential incident number is assigned. It is called an incident number because at this point there is no decision as to whether it is going to be a claim or not. It tracks all instances of overages, shortages, and damages (OS&D)" and Fig. 16-17 for various potential resolutions)
It would have been obvious to one of ordinary skill in the art at the time of filing to include initiating OSD tickets as taught by Wojcik in the combination of Papa and Kellaway, since the claimed invention is merely a combination of old elements. In the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claims 44 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Papa in view of Agapitov and Wolfe.
Regarding claim 44, Papa teaches:
A system for checking in and monitoring transportation assets, comprising: a server including a processor and a computer readable storage medium (see Fig. 1 and [0022] "FIG. 1 is block diagram of a network including a centralized system 100 for automated carrier status updates and reporting via SMS (CSR System 100) in a multi-carrier environment...The CSR System 100 includes a CSR System server 102 and a CSR System database 104 associated with the server 102" and claim 1 "the system using a centralized server comprising a processor and non-volatile storage media")
a plurality of tasks stored on the storage medium for executing workflows (see [0021] "At a predetermined time before a scheduled event, the CSR System sends the driver a text message, which prompts the driver through the process of the load pickup and delivery" and [0025] "The CSR System server 120 also transmits text messages to and receives text messages from the first and second SMS enabled cell phones 220, 220' via communication links 120, 120', respectively. The text messages are also stored in the CSR System database 104 and are used to update the status of loads and routes for each carrier" text messages sent by server to carriers are tasks for executing the workflow of pickup and delivery routes)
computer readable program instructions stored on the storage medium and read and executed by the processor for performing steps of: receiving data indicative of a carrier vehicle and a shipment (see Claim 21 "a computer usable medium having a computer readable program code embodied therein, said computer readable program code adapted to be executed to implement the method of 
loading a workflow including two or more of the plurality of tasks (see [0046] "The centralized server 102 comprises algorithms that can translate such differing codes and execute a common algorithm that means, "the driver has arrived at the first location in the route"" [0021] "At a predetermined time before a scheduled event, the CSR System sends the driver a text message, which prompts the driver through the process of the load pickup and delivery" and [0032] "The CSR System 100 then saves the cell phone number into the CSR database 104 and assigns the cell phone number of the driver 222 with a first load and route" routes have multiple arrivals/departures, the workflow for the route has multiple text messages sent, for example one before each arrival)
initiating a message, based on the workflow, to a mobile device of a driver of the carrier vehicle,  (see [0033] "In step S310, the CSR System 100 sends a text message prompt 260 to the first SMS enabled cell phone 220 (of the driver 222) regarding arrival at the first load pickup point over a communication link 120 between the CSR System 100 and the SMS-enabled phone 220. The CSR System 100 may send the text message prompt 260 at a predetermined time prior to the scheduled time of the first load pickup arrival")
receiving at least one message from the driver of the carrier vehicle  (see [0034] "If the driver 222 
and recording at least one timestamp associated with the event confirmed by the at least one message (see [0035] "an "Updated by" field in the database 104 and the web application 400 may be the driver's 222 phone number" and [0036] "The "Updated On" field may be the system date and time that the CSR System 100 received the reply")
However, Papa does not teach the text message including a URL to a webpage to receive responses from the driver and data from the carrier vehicle or the text messages from the driver being sent via the webpage. Agapitov teaches:
the message including a URL link to a webpage to receive messages from the driver  (see Fig. 4 text message 410 and link for entering response 415 as well as [0032] "generating and transmitting a text message from the server application to the mobile computing device based on the phone number; wherein the text message generally comprises a uniform resource locator (URL) link; prompting the user to open the URL link; opening a webpage in a web browser in the mobile computing device when the user opens the URL link; prompting the user to input a user account information into the webpage")
receiving at least one message from the driver of the carrier vehicle via the webpage
It would have been obvious to one of ordinary skill in the art at the time of filing to include URL link in text messages for driver responses as taught by Agapitov in the system of Papa, since the claimed invention is merely a combination of old elements. In the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The combination of Papa and Agapitov still does not teach receiving data from the carrier vehicle. Wolfe teaches:
a webpage to receive  (see [0031] "The location of vehicle 100 is generally provided to MCT 200 so that the vehicle position can be transmitted to remote station 102 when needed")
One of ordinary skill in the art would have recognized that applying the known technique of Wolfe to the combination of Papa and Agapitov would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Wolfe to the teaching of the combination of Papa and Agapitov would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such receiving data from the carrier vehicle. Further, applying receiving data from the carrier vehicle to the combination of Papa and Agapitov would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more secure delivery because the container can only be opened based on carrier position (Wolfe [0035]) and more precise location updates in addition to the location check-ins of Papa.
Regarding claim 45, the combination of Papa, Agapitov and Wolfe teaches all of the limitations of claim 44 above. Wolfe further teaches:
wherein the data received from the carrier vehicle includes sensor data
wherein the mobile device wirelessly connects to at least one sensor in the carrier vehicle (see [0029] "Vehicle 100 comprises a wireless transceiver for communicating with remote station 102, known as a Mobile Communication Terminal (MCT) 200" and [0030] "The location of vehicle 100 may be determined by position detector 202. Although position detector 202 is shown as a separate element in FIG. 2" and [0031] "The location of vehicle 100 is generally provided to MCT 200 so that the vehicle position can be transmitted to remote station 102 when needed")
wherein the mobile device receives the sensor data from the at least one sensor and transmits the sensor data via the webpage to the server (see [0031] "The location of vehicle 100 is generally provided to MCT 200 so that the vehicle position can be transmitted to remote station 102 when needed")
One of ordinary skill in the art would have recognized that applying the known technique of Wolfe to the combination of Papa, Agapitov and Wolfe would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Wolfe to the teaching of the combination of Papa, Agapitov and Wolfe would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such receiving data from the carrier vehicle. Further, applying receiving data from the carrier vehicle to the combination of Papa, Agapitov and Wolfe would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more secure delivery because the container can only be opened based on carrier position (Wolfe [0035]) and more precise location updates in addition to the location check-ins of Papa.
Claims 46-48 are rejected under 35 U.S.C. 103 as being unpatentable over Papa in view of Agapitov, Wolfe and Irwin.
Regarding claim 46, the combination of Papa, Agapitov and Wolfe teaches all of the limitations of claim 45 above. The combination of Papa, Agapitov and Wolfe teaches the sensor 
wherein at least one sensor is one of a temperature sensor,  (see [0004] "Commercially available devices are now capable of monitoring many attributes of a shipment container or trailer, such as its location via Global Positioning System (GPS)...temperature, and evidence of tampering (door and seal status))
One of ordinary skill in the art would have recognized that applying the known technique of Irwin to the combination of Papa, Agapitov and Wolfe would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Irwin to the teaching of the combination of Papa, Agapitov and Wolfe would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such sensors being a temperature sensor or a door position sensor. Further, applying sensors being a temperature sensor or a door position sensor to the combination of Papa, Agapitov and Wolfe would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more detailed tracking of conditions of the shipment and providing the detailed tracking data to container/load owners as discussed in Irwin [0004].
Regarding claim 47, the combination of Papa, Agapitov and Wolfe teaches all of the limitations of claim 45 above. However, the combination of Papa, Agapitov and Wolfe does not explicitly teach processing the sensor data and generating interactive displays displaying the sensor data over the Internet. Irwin teaches:
further comprising software executing on the server processing the sensor data and generating one or more interactive displays of the processed sensor data wherein the interactive displays are accessible via the Internet (see [0028] "(i) location and status data for each discrete event is systematically analyzed, (ii) the analyzed data and 
One of ordinary skill in the art would have recognized that applying the known technique of Irwin to the combination of Papa, Agapitov and Wolfe would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Irwin to the teaching of the combination of Papa, Agapitov and Wolfe would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such an interactive display accessible via the Internet. Further, applying an interactive display accessible via the Internet to the combination of Papa, Agapitov and Wolfe would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow all parties interested in the shipment to review data instead of the carrier having to funnel data to the different parties (see Irwin [0010]).
Regarding claim 48, the combination of Papa, Agapitov and Wolfe teaches all of the limitations of claim 45 above. However, the combination of Papa, Agapitov and Wolfe does not explicitly teach generating an alert when a value in the sensor data is outside a predetermined value range. Irwin teaches:
further comprising software executing on the server generating an alert when a value in the sensor data is outside of a predetermined value range (see [0015] "Each party may 
One of ordinary skill in the art would have recognized that applying the known technique of Irwin to the combination of Papa, Agapitov and Wolfe would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Irwin to the teaching of the combination of Papa, Agapitov and Wolfe would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such alerts when sensor data is outside of a predetermined range. Further, applying alerts when sensor data is outside of a predetermined range to the combination of Papa, Agapitov and Wolfe would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow parties interested in the shipment to respond to a deviation from a predetermined range before arrival of a shipment to mitigate damage/negative outcomes of the deviation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MORONEY whose telephone number is (571)272-4403.  The examiner can normally be reached on Mon-Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin H Flynn can be reached on (571) 270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.C.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628